DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAN et al. (US 2020/0401765) in view of Steedman Henderson (US 2021/0141799).

Regarding claim 1, RAN teaches a human-machine interaction method, comprising: 
obtaining a conversation sentence input by a user ([0044], [0089]); 
obtaining a query sentence matching the conversation sentence ([0044], [0054]); 
obtaining a plurality of associated query sentences corresponding to the query sentence ([0055]) based on a preset query word graph ([0082]); 
processing the conversation sentence and the plurality of associated query sentences through a preset algorithm to select a target query sentence from the plurality of associated query sentences ([0059], [0073]); and 
processing the target query sentence based on a preset response generation model to generate a response sentence for the user ([0062]-[0063]).

RAN teaches for a user’s question determine “a key sentence from a related article as a reply” [0032], “obtain a plurality of sentences in the candidate article” [0041], “related articles are searched for according to the information asked by the user” [0046].  The searched articles in a form of a sentence are determined to be analogous the claimed “a query sentence.”
However, to merely obviate such reasoning Steedman Henderson discloses a query sentence in F3(b), [0074], [0076]-[0077].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of RAN to include query sentence as obviated by Steedman Henderson.  Doing so would provide an optimized and an efficient search that can scale to billions of candidates in a large pool of candidate responses (Steedman Henderson [0198]).

Regarding claim 7, RAN teaches an electronic device, comprising: at least one processor; and a storage device communicatively connected to the at least one processor; wherein, the storage device stores an instruction executable by the at least one processor, and when the instruction is executed by the at least one processor, the at least one processor is caused to execute a human-machine interaction method, the method comprising: obtaining a conversation sentence input by a user; obtaining a query sentence matching the conversation sentence; obtaining a plurality of associated query sentences corresponding to the query sentence based on a preset query word graph; processing the conversation sentence and the plurality of associated query sentences through a preset algorithm to select a target query sentence from the plurality of associated query sentences; and processing the target query sentence based on a preset response generation model to generate a response sentence for the user.
Claim 7 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 13, RAN teaches a non-transitory computer-readable storage medium having a computer instruction stored thereon, wherein the computer instruction is configured to cause a computer to execute a human- machine interaction method, the method comprising: obtaining a conversation sentence input by a user; obtaining a query sentence matching the conversation sentence; obtaining a plurality of associated query sentences corresponding to the query sentence based on a preset query word graph; processing the conversation sentence and the plurality of associated query sentences through a preset algorithm to select a target query sentence from the plurality of associated query sentences; and processing the target query sentence based on a preset response generation model to generate a response sentence for the user.
Claim 13 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2, 8 and 14, RAN as modified teaches the method, the electronic device and the medium wherein obtaining the query sentence matching the conversation sentence comprises: 
performing word segmentation on the conversation sentence to obtain a plurality of search words (RAN [0052], [0073], Steedman Henderson [0115], [0164], [0171]); 
calculating a plurality of similarities between the plurality of search words and each query sentence in the preset query word graph (RAN [0052], [0069], [0081]); 
weighting the plurality of similarities to obtain a similarity score between the conversation sentence and the each query sentence (RAN [0058]-[0059]); and 
determining the query sentence matching the conversation sentence from respective query sentences based on similarity scores (RAN [0062]).

Regarding claims 3, 9 and 15, RAN as modified teaches the method, the electronic device and the medium, further comprising: 
obtaining a plurality of search logs (Steedman Henderson [0181]); 
obtaining, based on the plurality of search logs, a plurality of query sentence samples (Steedman Henderson [0106], [0154], [0157], [0238]) and a plurality of associated query sentence samples corresponding to each of the plurality of query sentence samples (Steedman Henderson [0183], [0200]); and 
establishing the preset query word graph based on the plurality of query sentence samples, and relevance of each of the plurality of query sentence samples and the plurality of associated query sentence samples corresponding to each of the plurality of query sentence samples (Steedman Henderson F9, [0092], [0199]).

Regarding claims 4, 10 and 16, RAN as modified teaches the method, the electronic device and the medium, further comprising: processing respective query sentences in the preset query word graph through a preset neural network to generate each query sentence vector (RAN [0092], Steedman Henderson [0105]), and storing each query sentence vector in a preset database (Steedman Henderson [0033], [0061], [0075]).

Regarding claims 5, 11 and 17, RAN as modified teaches the method, the electronic device and the medium, wherein processing the conversation sentence and the plurality of associated query sentences through the preset algorithm to select the target query sentence from the plurality of associated query sentences comprises: 
obtaining a contextual sentence corresponding to the conversation sentence, and encoding the contextual sentence to obtain a contextual sentence vector (RAN [0069], Steedman Henderson [0040], [0073]); 
obtaining a plurality of associated query sentence vectors corresponding to the plurality of associated query sentences from the preset database (Steedman Henderson [0074]-[0076], [0198]); 
calculating the contextual sentence vector and the plurality of associated query sentence vectors by a similarity calculation model based on 
determining the target query sentence from the plurality of associated query sentences based on the relevance scores (RAN [0062], Steedman Henderson [0238], F4B:209, 211).
RAN as modified does not explicitly teach reinforcement learning.  Instead, RAN as modified by Steedman Henderson teaching machine learning.  However, it is well-known in the art that the reinforcement learning I part of the machine learning.  Specifically, RAN teaches using a sequence to sequence (seq2seq) neural network model [0029], a neural bag-of-words model, recursive neural network model, convolutional neural network or a recurrent neural network [0091]-[0094], which “may be trained by using a GloVe algorithm”, which are an obvious part of the reinforcement learning.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reinforcement learning as part of the machine learning disclosed by RAN and Steedman Henderson.  Doing so would help accurately and efficiently process natural language provided by the user input.

Regarding claims 6, 12 and 18, RAN as modified teaches the method, the electronic device and the medium, wherein processing the conversation sentence and the plurality of associated query sentences through the preset algorithm to select the target query sentence from the plurality of associated query sentences comprises: 
obtaining a search vector corresponding to the conversation sentence (RAN [0056], [0058], Steedman Henderson [0067], [0071]); 
obtaining a plurality of associated query sentence vectors corresponding to the plurality of associated query sentences from the preset database (RAN [0052], [0059], Steedman Henderson [0075]-[0077]); 
processing sequentially the search vector (RAN [0063], [0092]-[0093], Steedman Henderson [0108], [0116], [0145]) with each of the plurality of associated query sentence vectors through a classification model to obtain a plurality of classification categories corresponding to the conversation sentence and respective associated query sentences (RAN [0052], [0056], [0084], Steedman Henderson [0089], [0101]-[0102]); 
selecting a target category from the plurality of classification categories (RAN [0084]-[0085], Steedman Henderson [0106]-[0107]); and determining the target query sentence based on the target category (RAN [0055], Steedman Henderson [0075], [0238]).

Claim(s) 3, 5, 9, 11, 15 and 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over RAN as modified and in further view of TU et al. (US 20210182501).

Regarding claims 3, 9 and 15, RAN as modified teaches the method, the electronic device and the medium, further comprising: 
obtaining a plurality of search logs (Steedman Henderson [0181]); 
obtaining, based on the plurality of search logs, a plurality of query sentence samples (Steedman Henderson [0106], [0154], [0157], [0238]) and a plurality of associated query sentence samples corresponding to each of the plurality of query sentence samples (Steedman Henderson [0183], [0200]); and 
establishing the preset query word graph based on the plurality of query sentence samples, and relevance of each of the plurality of query sentence samples and the plurality of associated query sentence samples corresponding to each of the plurality of query sentence samples (Steedman Henderson F9, [0092], [0199]).
However, if RAN as modified does not explicitly teach, TU discloses establishing the preset query word graph based on the plurality of query sentence samples (F1-2, 9-10, [0188]), and relevance of each of the plurality of query sentence samples and the plurality of associated query sentence samples corresponding to each of the plurality of query sentence samples ([0107], [0114], [0120]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of RAN as modified to include establishing the preset query word graph based on the plurality of query sentence as disclosed by TU.  Doing so would  enhance the performance of a neural network model and improve the learning capability of the model (TU Abstract).

Regarding claims 5, 11 and 17, RAN as modified teaches the method, the electronic device and the medium, wherein processing the conversation sentence and the plurality of associated query sentences through the preset algorithm to select the target query sentence from the plurality of associated query sentences comprises: 
obtaining a contextual sentence corresponding to the conversation sentence, and encoding the contextual sentence to obtain a contextual sentence vector (RAN [0069], Steedman Henderson [0040], [0073]); 
obtaining a plurality of associated query sentence vectors corresponding to the plurality of associated query sentences from the preset database (Steedman Henderson [0074]-[0076], [0198]); 
calculating the contextual sentence vector and the plurality of associated query sentence vectors by a similarity calculation model based on 
determining the target query sentence from the plurality of associated query sentences based on the relevance scores (RAN [0062], Steedman Henderson [0238], F4B:209, 211).
RAN as modified does not explicitly teach however, TU discloses  reinforcement learning in [0093].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include reinforcement learning as disclosed by TU.  Doing so would help accurately and efficiently process natural language provided by the user input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	August 15, 2022